          Case 2:20-cv-00196-LPR Document 3 Filed 11/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

PETER GRAVES                                                                      PETITIONER
Reg #26784-076

v.                              Case No. 2:20-CV-196-LPR-BD

DEWAYNE HENDRIX,
Warden                                                                           RESPONDENT

                                            ORDER

       The Court has received a Recommended Disposition from Magistrate Judge Beth Deere

(Doc. 2). No objections have been filed, and the time for doing so has passed. After careful review

of the Recommended Disposition, as well as the record, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects. Therefore, Mr. Peter Graves’ petition for writ of habeas corpus

(Doc. 1) is DISMISSED without prejudice for lack of jurisdiction.


       IT IS SO ORDERED this 4th day of November 2020.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
